Citation Nr: 0804186	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-20 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 
70 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than January 26, 
2001, for the award of service connection for PTSD.

3.  Entitlement to an effective date earlier than January 26, 
2001, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1971 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002, November 2002, and 
October 2003 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The decision below addresses the effective date issues.  The 
issue of entitlement to an initial schedular rating in excess 
of 70 percent for PTSD is addressed in the remand that 
follows the Board's decision.


FINDINGS OF FACT

1.  An October 1984 claim of service connection for PTSD was 
denied in November 1984; the denial was continued in May 1985 
and June 1988; the Board denied the claim in April 1989; a 
subsequent claim to reopen was denied by the Board in 
September 1994.

2.  By a September 1996 rating decision, the RO again denied 
the veteran's petition to reopen a claim of service 
connection for PTSD.  He did not appeal the decision.

3.  No further claim of service connection for PTSD was 
thereafter received until January 26, 2001.

4.  PTSD is the only disability for which the veteran is 
service connected.


CONCLUSIONS OF LAW

1.  The assignment of an effective date earlier than January 
26, 2001, for the award of service connection for PTSD is not 
warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.400 (2007).

2.  The assignment of an effective date earlier than January 
26, 2001, for the award of a TDIU rating is not warranted.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).  Ordinarily, the notice must contain the criteria for 
assigning a disability rating and an effective date and must 
be provided to the claimant prior to the initial unfavorable 
decision by the agency of original jurisdiction.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

On the present appeal, the matter under consideration is the 
proper effective date to be assigned for the veteran's award 
of service connection for PTSD and award of TDIU.  In that 
regard, the Board finds that VA has satisfied its 
notification duty.  By way of a letter sent to the veteran in 
March 2006, the RO informed the veteran as to how effective 
dates are established.  The veteran was told that he needed 
to show that he had applied for benefits at an earlier date.  
Although the complete notice may not have been provided until 
after the RO initially adjudicated the veteran's underlying 
claims, the claims were properly re-adjudicated in March 
2007, which followed the March 2006 notice letter.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  
Consequently, remand for further notification is not 
necessary.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  § 3.159(c).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The outcome of this appeal turns, not on 
a medical determination, but rather on a determination as to 
the date a claim of service connection was filed and whether 
a prior adverse decision became final.  There is no need for 
a medical examination and or opinion.  The veteran's various 
applications for benefits are of record, as are all of the 
pertinent procedural documents.  There is no suggestion that 
additional evidence, relevant to these matters, exists and 
can be procured.  No further development action is required.

II. Analysis

PTSD

By way of background, the veteran originally filed a claim of 
service connection for PTSD in October 1984.  The claim was 
denied by a rating decision issued in November 1984.  The 
denial was continued by another November 1984 rating decision 
and a May 1985 rating decision.  In July 1987, the veteran 
filed another claim of service connection for PTSD.  The 
claim was denied by a rating decision issued in June 1988.  
The veteran appealed the decision and the Board denied a 
claim of service connection for an acquired psychiatric 
disability, to include PTSD, by a decision in April 1989.  In 
March 1992, the veteran again filed a claim of service 
connection for PTSD.  In an April 1992 rating decision, the 
RO denied the claim and determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim.  The veteran appealed that decision.  In a 
September 1994 decision, the Board denied the veteran's claim 
to reopen entitlement to service connection for a psychiatric 
disorder, to include PTSD, because new and material evidence 
had not been submitted.  In that decision, the Board also 
determined that the April 1989 Board decision was final.  A 
motion to reconsider the Board's 1994 decision was denied in 
January 1995.

In June 1996, the veteran filed a claim of service connection 
for a nervous disorder, to include PTSD.  In a September 1996 
rating decision, the RO denied the veteran's claim to reopen 
because new and material evidence had not been submitted.  
Later that month, the veteran was sent a letter notifying him 
of the decision.  The veteran did not submit a notice of 
disagreement within one year of notification of that 
decision.  There is no statement of record that was received 
within one year of the notification letter than can be 
construed as a notice of disagreement of the September 1996 
decision.  As the veteran did not appeal the decision, it is 
final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1997).

The veteran submitted a statement in support of claim, dated 
January 14, 2001, that was received by the RO on January 26, 
2001.  He stated that he was filing an informal application 
to reopen his claim for, among other things, PTSD.  He also 
stated that new and material evidence would follow.  At 
first, the RO denied the claim for want of new and material 
evidence by a decision in July 2002.  Then, in an October 
2002 decision, the RO granted service connection for PTSD and 
established a 50 percent disability rating effective from 
June 3, 2002.  Thereafter, the veteran filed a notice of 
disagreement with the effective date in November 2002 and 
with the initial rating in December 2002.  In a November 2002 
decision, the RO found error in the original effective date 
and instead assigned an effective date of January 26, 2001, 
which was the date that the claim was received by the RO.  

During the pendency of the appeal of the initial rating, the 
veteran submitted an application for TDIU benefits.  In an 
October 2003 rating decision, the RO awarded a higher initial 
rating of 70 percent for PTSD and granted a TDIU rating.  The 
effective date was determined to be January 26, 2001, for 
both awards.  The veteran's representative has contended that 
the veteran is entitled to an effective date of October 4, 
1984, for a 70 percent rating for PTSD and a TDIU rating, 
which was when the first claim of service connection for PTSD 
was dated.  

Because the September 1996 decision was final, the claim by 
which the veteran was granted service connection for PTSD, 
and which led to this appeal, was a claim to reopen a 
previously denied claim.  The law governing the effective 
date for an award of service connection is well established.  
The effective date of a reopened claim is the date of receipt 
of claim or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(2), 
(r) (2007).  The United States Court of Appeals for Veterans 
Claims (Court) has held that when a claim is reopened, the 
effective date cannot be earlier than the date of the claim 
to reopen.  Juarez v. Peake, No. 05-0080 (U.S. Vet. App. Jan. 
10, 2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. 
Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. 
Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)

In September 1996, a claim of service connection for PTSD was 
denied and the veteran failed to appeal.  Thus, new and 
material evidence was required to reopen the claim to 
establish service connection.  The veteran's current claim 
was received on January 26, 2001.  The RO ultimately granted 
the claim and established the effective date as of the date 
of receipt of the claim.  In regard to this claim, the 
veteran was afforded the earliest possible effective date and 
there is no legal basis to establish an earlier date.  (There 
is no document of record earlier than January 2001 that could 
be construed as a claim to reopen.)

In a September 2003 statement containing arguments with 
respect to the initial rating for PTSD, the veteran's 
representative stated that the veteran did not disagree with 
the January 26, 2001 effective date assigned for the grant of 
service connection for PTSD.  Despite that statement, the 
veteran's representative subsequently stated in July 2004 
that the veteran did in fact disagree with the assigned 
effective date.

The veteran's representative primarily sets forth three 
contentions for an earlier effective date.  First, it is 
argued that the veteran's entered pro se pleadings years ago 
and VA must sympathetically read the veteran's filings to 
determine all potential claims raised by the evidence in 
accordance with Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 
2004) and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  Secondly, the representative contends that an October 
4, 1984, statement represents a pending and unadjudicated 
claim of service connection for PTSD and the effective date 
must be established in accordance with the facts found, 
citing to McGrath v. Gober, 14 Vet. App. 28 (2000).  Lastly, 
it is maintained that the presumption of soundness should be 
applied in adjudicating the veteran's pending claim and 
service connection should be granted from the date of the 
first claim.  Thus, the contentions contain arguments that 
pertain to the aspects of both finality and correctness.

VA's duty to sympathetically read a pro se veteran's filings 
to determine whether a claim has been raised is not germane 
to this case.  The October 4, 1984 statement (received by VA 
on October 5, 1984) was originally accepted as a claim of 
service connection for PTSD.  Thus, it is not necessary for 
the Board to attempt to find such a claim, because whether 
the veteran filed a claim of service connection for PTSD at 
that time has never been in question.  Moreover, the filing 
was not a pro se pleading.  The claim was submitted by the 
veteran's then-appointed representative, Disabled American 
Veterans, on its letterhead.  Therefore, the fact pattern in 
this case is not of the type that is governed by the duty 
described in Szemraj and Roberson.

The Board finds that the October 1984 claim is not a pending 
and unadjudicated claim.  A pending claim is an application, 
formal or informal, which has not been finally adjudicated.  
38 C.F.R. § 3.160(c) (2007).  In Ingram v. Nicholson, 21 Vet. 
App. 232 (2007), the Court addressed the pending claim 
doctrine.  The Court stated that where an RO decision 
discusses a claim in terms sufficient to put the claimant on 
notice that it was being considered and rejected, then it 
constitutes a denial of that claim even if the formal 
adjudicative language does not specifically deny the claim.  
21 Vet. App. at 255.

In the veteran's case, a November 1984 rating decision 
specifically denied the veteran's October 1984 claim of 
service connection for PTSD and the decision included formal 
adjudicative language.  Thus, it is apparent that the claim 
in question was adjudicated by the RO.  The decision 
discussed the veteran's claim in terms sufficient to put him 
on notice that it was being considered and rejected.  The 
pending claim doctrine has been used to establish the 
existence of an unadjudicated claim that was informally filed 
by a veteran.  See, e.g., Roberson, 251 F.3d at 1378; Norris 
v. West, 12 Vet. App. 413 (1999).  The doctrine has also been 
used to find that a recognized claim was adjudicated despite 
the absence of formal denial language in a decision.  See, 
e.g., Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); 
Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  
Neither situation applies in this case.  Consequently, the 
recognized claim of service connection for PTSD that was 
submitted in October 1984 is not a pending and unadjudicated 
claim.

McGrath is not applicable to this veteran because that case 
involved a Board determination that there was a pending and 
unadjudicated claim.  McGrath discussed the appropriate 
effective date when service connection is granted based on a 
recognized claim that is actually further correspondence from 
a previous claim that was never addressed.  14 Vet. App. at 
35.  Such is not the case here because service connection was 
granted on a claim to reopen.

The Board notes that not only was the October 1984 claim 
adjudicated in November 1984, but several subsequent claims 
of service connection for PTSD and petitions to reopen 
previously decided PTSD claims were adjudicated both at the 
RO and Board level.  As described above, a claim of service 
connection for PTSD was addressed on no less than seven 
occasions prior to the grant of the disability.  Accordingly, 
the October 1984 claim cannot be considered to be 
unadjudicated.

Here, the Board has determined the September 1996 RO decision 
to be final.  Finality determinations contained within that 
decision or within other prior decisions that found that a 
denial of a claim of service connection for PTSD was final 
can only be addressed through a claim of clear and 
unmistakable error (CUE) as to those decisions.  See 
38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105, 
20.1400 (2007).  For the Board to address such finality 
determinations without a claim of CUE before it would be 
ultra vires.  See Juarez v. Peake, No. 05-0080 (U.S. Vet. 
App. Jan. 10, 2008); Ingram, 21 Vet. App. at 239.

Finally, the contention that the presumption of soundness 
found in 38 U.S.C.A. § 1111 (West 2002) and 38 C.F.R. 
§ 3.304(b) (2007) should be applied to the veteran's October 
1984 claim is unfounded.  Given that the claim was 
adjudicated, the contention amounts to an argument that 
service connection for PTSD was adjudicated incorrectly.  
Such an attack involving a claim that was found to be finally 
decided can only be addressed on the grounds of CUE as to the 
decision that denied the claim.  Even assuming that the 
presumption of soundness was applicable and was not applied 
in the adjudication of the October 1984 claim, VA's failure 
to consider all aspects of a claim does not render its 
decision non-final but instead is properly challenged through 
a CUE motion.  Bingham, 421 F.3d at 1349 (citing Andrews, 
421 F.3d at 1281).  Moreover, a new theory of establishing 
entitlement to a benefit for the same disability constitutes 
the same claim and does not establish the existence of a 
separate claim or an incompletely adjudicated claim.  See 
Roebuck v. Nicholson, 20 Vet. App. 307, 312-13 (2006); 
Bingham, 421 F.3d at 1348-49.  Consequently, it would be 
improper to apply the presumption of soundness to the October 
1984 claim and readjudicate the claim on the merits as the 
veteran's representative suggests.

In light of the above, there is no basis to establish an 
earlier effective date for the grant of service connection 
for the veteran's PTSD.  The veteran's appeal of this issue 
is denied.

TDIU

TDIU can be awarded if, among other things, a veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§ 4.16 (2007).  In the present case, PTSD is the only 
disability for which the veteran is service connected.  
Inasmuch as the Board has determined that the veteran is not 
entitled to an effective date prior to January 26, 2001, for 
the award of service connection for that disability, there 
can be no entitlement to TDIU prior to that date.  Therefore, 
an effective date earlier than January 26, 2001, for the 
award of a TDIU rating is not warranted.


ORDER

Entitlement to an effective date earlier than January 26, 
2001, for the award of service connection for PTSD is denied.

An effective date earlier than January 26, 2001, for the 
award of a TDIU is denied.


REMAND

The Board finds that the issue of entitlement to an initial 
schedular rating in excess of 70 percent for PTSD is still 
pending on appeal.  In the December 2002 notice of 
disagreement, the veteran disagreed with the initial 
evaluation of 50 percent for PTSD.  The veteran stated that 
"[a]fter reading the information that warrants a 
70 [percent] rating, I feel that my rating should have been 
granted at the higher rate."  When the RO later awarded an 
initial rating of 70 percent in the October 2003 decision, it 
found that the award represented a complete grant of the 
benefit sought on appeal.

The RO's statement suggested that the veteran meant to 
withdraw his appeal should an initial rating of 70 percent be 
awarded.  The Board disagrees that the veteran's statement 
implied that he would withdraw the appeal or that he would be 
satisfied with the award of 70 percent.  His contention that 
the level of severity of his PTSD met the criteria for a 70 
percent rating does not equate to an expression of 
satisfaction should such a rating be awarded.  In the absence 
of an award of a 100 percent initial schedular rating for 
PTSD or a proper withdrawal of the notice of disagreement by 
the veteran in accordance with 38 C.F.R. § 20.204 (2007), the 
issue is still pending because less than the maximum benefit 
for a schedular rating was awarded.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  Additionally, where, as here, there is a 
simultaneous award of a TDIU rating, a claim for a total 
schedular rating does not become moot.

A statement of the case (SOC) is required when a claimant 
protests an adverse determination.  38 C.F.R. § 19.26 (2007).  
A SOC was never issued following the veteran's disagreement 
with the initial rating awarded for PTSD.  Therefore, the 
issuance of a SOC is required regarding the issue of 
entitlement to an initial schedular rating in excess of 70 
percent for PTSD and the Board must remand the issue for such 
an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

Accordingly, this issue is REMANDED for the following action:

Prepare a statement of the case in 
accordance with 38 C.F.R. § 19.29 (2007) 
regarding the issue of entitlement to an 
initial schedular rating in excess of 
70 percent for PTSD, unless the matter is 
resolved by granting a 100 percent 
schedular rating, or by the veteran's 
withdrawal of the notice of disagreement.  
If, and only if, the veteran files a 
timely substantive appeal to this issue 
should the issue be returned to the 
Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is now required of the 
veteran.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


